TANNER, P. J.
This is a petition for divorce upon the ground of nonsupport.
We ñnd from the evidence, first: that the petitioner has not proven by a fair preponderance of the evidence that the defendant has not provided necessaries for the support of herself and child for the statutory period to the best of his ability. On the contrary, it seems to us .that, considering his circumstances, he has done all that he could he expected to do in that regard.
Second: we find that the1 petitioner was not living apart from her husband for just cause and that he has made numerous attempts, during the year preceding the filing of the divorce petition, to become reconciled to her and to induce her to live with him.
For these reasons we think that the petition must be dismissed.